JS 44C/SDNY
REV. 06/01/17

CIVIL COVER SHEET

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS
Zhejiang Topoint Photovoltaic Co., Ltd.

DEFENDANTS
G&S Solar Installers, LLC

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
Nguyen & Chen LLP

11200 Westheimer Road, , Suite 120, Houston TX 77042 One Newark Center, 1085 Raymond Blvd., 19th Fl., Newark, NJ
(832) 767-0339 07102

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

ATTORNEYS (IF KNOWN)
Connell Foley LLP

Petition confirm arbitral award pursuant to 9 U.S.C. 9.

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[v]Yes tC]

If yes, was this case Vol.[_] Invol. [-] Dismissed. No[_] Yes [_] Ifyes, give date & Case No.
IS THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes fe
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY. FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
 rchggantiiege 375 FALSE CLAIMS
[]110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | } 625 DRUG RELATED [ ]422 APPEAL U1
{ 1120 MARINE [ ]315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY geizRE OF PROPERTY 28 USC 158 [1376 QUITAM
[ 1130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 21 USC 881 [ ]423 WITHDRAWAL [ ]400 STATE
[ 1140 NEGOTIABLE { ]320 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1 699 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ ] 150 RECOVERY OF —[ ] 330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS' LIABILITY PROPERTY RIGHTS { 1450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT —_—[ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[1151 MEDICARE ACT ___[ ] 345 MARINE PRODUCT { ]830 PATENT ENCED & CORRUPT
[ 1152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD Fe ORGANIZATION ACT
Ber AES [ 1350 MOTOR VEHICLE [1371 TRUTH IN LENDING [ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ ] 355 MOTOR VEHICLE [ ]840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ 1153 RECOVERY OF _—__[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY { ]380 OTHER PERSONAL LABOR [ ] 861 HIA (1395ff) [ ] 850 SECURITIES/
OF VETERAN'S —[ ] 362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385 PROPERTY DAMAGE __[ ]710 FAIRLABOR [ ] 863 DIWC/DIWW (405(g)) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT ___[ ] 864 SSID TITLE XVI
SUITS [ ]720 LABOR/MGMT { ] 865 RSI (405(g))
[ 1190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT { ] 463 ALIEN DETAINEE [ ]740 RAILWAY LABOR ACT ACTIONS
[ 1195 CONTRACT [ 1510 MOTIONS TO [] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE Leave ACT (FMLA)
LIABILITY 28 USC 2255 [ ]870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) [ ]893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER [ ] 791 EMPL RET INC 26 USC 7609 895 FREEDOM OF
Beings I aaa SECURITY ACT (ERISA) Meee AE ORMATION ACT
REAL PROPERTY [4 896 ARBITRATION
epost tike IMMIGRATION [ ] 899 ADMINISTRATIVE
[ ]210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS PROCEDURE ACT/REVIEW OR
CONDEMNATION — [ ] 443 HOUSING/ [ ]462 NATURALIZATION Cc
[]220 FORECLOSURE rss AQCOMMODATIONS  { ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
{ 1230 RENT LEASE & [ ]555 PRISON CONDITION —__[ ] 465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS oe =
[ ]240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ ]245 TORT PRODUCT _[ ] 446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ] 290 ALL OTHER [ ] 448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:

 

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

DEMAND §

 

 

 

OTHER

Check YES only if demanded in complaint
JURY DEMAND: C yes CNO

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

JUDGE DOCKET NUMBER

 

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH=32).
(PLACE AN x IN ONE BOX ONLY) ORIGIN

idistri Appeal to District
[X] 1 original [_] 2 Removed from []3 Remanded [_]4 Reinstatedor  [_] 5 Transferred from []6 a Eat ae he
asada nena ne ae — (Transferred) Magistrate Judge

LC] a. all parties represented Court

we 8 Multidistrict Litigation (Direct File)
[_] b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(11 U.S. PLAINTIFF [[]2 U.S. DEFENDANT [_] 3 FEDERAL QUESTION [x]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PIF “DEF PTE DEF PTF DEE

CITIZEN OF THIS STATE cea CITIZEN OR SUBJECT OF A []3[]3 INCORPORATED and PRINCIPAL PLACE [x5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[ x4 FOREIGN NATION {ye [6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Industrial Zone No. 8, Huangwan Town , Jianshan New Area, Haining City, Zhejiang Province, China 314415

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

211 East 43rd Street, 25th Floor, New York, NY 10017
New York County

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: ~THIS ACTION SHOULD BE ASSIGNED TO: ~=[_] WHITE PLAINS [x] MANHATTAN

DATE 5/30/2019 SIGNATURE OF ATTORNEY OF RECORD ew TO PRACTICE IN THIS DISTRICT
[4 YES (DATE ADMITTED Mo.05 Yr, 2009}
RECEIPT # Attorney Bar Code # TG-1977

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
